ORDER
Based upon all the files, records and proceedings herein:
WHEREAS, the above-entitled cases involve the same real parties in interest as *144well as common questions of law and fact; and
WHEREAS, the interests of justice and judicial economy require that the above-entitled eases be treated as one dispute; and
WHEREAS, the court has concluded that the dispute between the above-mentioned parties should all be resolved in one arbitration pursuant to the parties’ arbitration agreement;
NOW, THEREFORE, IT IS HEREBY ORDERED that the above-entitled cases be and the same hereby are consolidated for all further proceedings.